Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 1 of 9 PageID #: 120




                                                                                   z
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 LEVOUR JILES,                            CIVIL DOCKET NO. 1:20-CV-282 P
 Plaintiff

 VERSUS                                   JUDGE DRELL

 W. S. SANDY MCCAIN, ET AL.,
 Defendants                               MAGISTRATE JUDGE PEREZ-MONTES


                        REPORT AND RECOMMENDATION

       Before the Court is a Motion to Dismiss (ECF No. 15) filed by the Defendants

 Secretary   James    LeBlanc   (“LeBlanc”),   Assistant   Warden   James   Longino

 (“Longino”), and Lt. Col. Steven Bordelon (“Bordelon”) (collectively, “Defendants”).

 Defendants assert that Plaintiff Levour Jiles (“Jiles”) (#418160) is barred from

 seeking monetary damages from Defendants in their official capacities. ECF No. 15

 at 1. Defendants also claim immunity from suit. ECF No. 15 at 1.

       For the reasons below, it is recommended that Defendant’s Motion to Dismiss

 be GRANTED IN PART to the extent that Jiles is barred from suing all Defendants

 in their official capacities and Defendant LeBlanc in his personal capacity and

 DENIED IN PART to the extent that Jiles can sue Defendants Longino and

 Bordelon in their personal capacities.

 I.    Background

       Jiles is an inmate in the custody of the Louisiana Department of Public

 Safety and Corrections (“DOC”), incarcerated at the Raymond Laborde Correctional

 Center (“RLCC”) in Cottonport, Louisiana. ECF No. 1 at 2. Jiles filed a pro se civil
Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 2 of 9 PageID #: 121




 rights Complaint (ECF No. 1) under 42 U.S.C. § 1983. Jiles alleges that Defendants

 failed to eliminate smoking tobacco from RLCC, thus subjecting Jiles to

 environmental tobacco smoke (“ETS”) in violation of his constitutional rights. ECF

 No. 1 at 1-6.

             Jiles claims that inmates at RLCC are converting smokeless tobacco into a

 smokable form by drying it in the microwave and rolling it with bible pages. ECF

 No. 1 at 3. As a result of regular exposure to ETS, Jiles experienced migraines and

 nausea.          Id. Jiles asserts that prison officers were aware of the situation, but

 “look[ed] the other way” because the officers could not “write all of them up.” Id.

             Jiles seeks compensatory damages for his bodily injuries, medical expenses,

 pain and suffering, and mental anguish, and punitive damages for the

 constitutional violation.                 Id. at 6.        Jiles also requests an injunction removing

 smokeless tobacco from the RLCC’s canteen. 1 Id.

             Defendants now seek dismissal for lack of subject matter jurisdiction under

 Fed. R. Civ. P. 12(b)(1), and for failure to state a claim upon which relief can be

 granted under Fed. R. Civ. P. 12(b)(6). ECF No. 15. Jiles opposes. ECF No. 19.

 II.         Law and Analysis

             A.       Jiles’s claims against Defendants in their official capacities are barred
                      by the Eleventh Amendment.

             Rule 12(b)(1) of the Federal Rules of Civil Procedure requires a court to

 dismiss a claim over which it lacks subject-matter jurisdiction.                                       Fed. R. Civ. P.

 12(b)(1). Federal district courts have jurisdiction over civil actions “arising under


 1   The Court will not address the issue of injunctive relief because it is premature and Defendants have not raised it.

                                                                2
Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 3 of 9 PageID #: 122




 the Constitution, laws, or treaties of the United States.” Dos Santos v. Belmere Ltd.

 Partnership, 516 Fed.Appx. 401, 402 (5th Cir. 2013) (citing 28 U.S.C. § 1331).

 Federal courts also have original jurisdiction over disputes between diverse citizens

 which exceed the sum or value of $75,000. Dos Santos, 516 Fed.Appx. at 402 (citing

 28 U.S.C. § 1332(a)).

       Lack of subject-matter jurisdiction may be found in: “(1) the complaint alone;

 (2) the complaint supplemented by undisputed facts evidenced in the record; or (3)

 the complaint supplemented by undisputed facts plus the court’s resolution of

 disputed facts.”   Ramming v. U.S., 281 F.3d 158, 161 (5th Cir. 2001) (citing

 Barrera–Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996)). Here,

 Defendants assert that on the face of the Complaint Jiles is suing them in their

 official capacity for monetary damages which is barred by Eleventh Amendment

 immunity. ECF No. 15 at 1 (citing U.S. Const. amend. XI).

       A suit against a state official in his official capacity is considered a suit

 against the state itself.   E.g. Gipson v. McCain, No. 1:17-CV-1394-P, 2018 WL

 1973225, at *2 (W.D. La. Apr. 9, 2018) (citing Hafer v. Melo, 502 U.S. 21, 25 (1991)).

 The Eleventh Amendment bars a state’s citizens from filing suit against the state in

 federal court unless the state has waived immunity. Gipson, 2018 WL 1973225, at

 *2 (citing Cozzo v. Tangipahoa Parish Council–President Government, 279 F.3d

 273, 280 (5th Cir. 2002)). The state of Louisiana has statutorily refused any waiver

 of Eleventh Amendment sovereign immunity in federal court. Gipson, 2018 WL

 1973225, at *2; see La. Rev. Stat. Ann. § 13:5106(A). Thus, Jiles’s monetary claims



                                           3
Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 4 of 9 PageID #: 123




 against Defendants in their official capacities are barred by the Eleventh

 Amendment.

       B.     Plaintiff has a plausible claim against Defendants Longino and
              Bordelon in their personal capacities, but not against Defendant
              LeBlanc.

       Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district court

 may dismiss an action for failure to state a claim upon which relief can be granted.

 Fed. R. Civ. P. 12(b)(6).    To survive a 12(b)(6) motion, Jiles’s Complaint must

 “contain sufficient factual matter, accepted as true, to state a claim for relief that is

 plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations

 and quotation marks omitted). “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id.

       “Likewise, a complaint fails to state a claim on which relief can be granted if

 it appears that no relief could be granted under any set of facts that could be proven

 consistent with the allegations of the complaint.” Bonilla v. Cobb, No. 19-1028,

 2019 WL 6592593, at *3 (W.D. La. Nov. 18, 2019). Courts view the alleged facts in

 the light most favorable to the plaintiff. Jackson v. Valdez, No. 20-10344, 2021 WL

 1990788, at *4 (5th Cir. 2021) (internal citations omitted).

       Jiles sues under 42 U.S.C. § 1983, alleging that his constitutional rights are

 being violated by regular exposure to ETS. ECF No. 1 at 3-6; 19-1 at 11. Because

 Jiles is barred from seeking monetary damages against Defendants in their official

 capacities, he must state a claim against Defendants in their personal capacities.



                                            4
Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 5 of 9 PageID #: 124




 To determine whether a defendant is being sued in his official or personal capacity,

 courts consider the “allegations in the complaint” and the “course of proceedings.”

 Robinson v. Hunt County, Texas, 921 F.3d 440, 446 (5th Cir. 2019) (quoting Parker

 v. Graves, 479 F.2d 335, 336 (5th Cir. 1973); Kentucky v. Graham, 473 U.S. 159,

 167 n.14 (1985)). Here, the Court presumes Jiles asserts claims against Defendants

 in both their official and individual capacities.

           The United States Supreme Court has articulated a two-prong test for

 determining whether ETS exposure violates a prisoner’s Eighth Amendment right:

 “First, the prisoner must show [objectively] that he is being exposed to

 unreasonably high levels of environmental tobacco smoke,” 2 and second, “the

 prisoner must show [subjectively] that prison authorities demonstrated a deliberate

 indifference to his plight.” Davis v. McCain, No. 16-cv-1534, 2019 WL 8273960, at

 *1 (W.D. La. Dec. 11, 2019) (citing Helling v. McKinney, 113 S. Ct. 2475, 2482

 (1993)).

           As for the first prong, this Court has taken judicial notice of the Surgeon

 General’s 2006 report on health consequences related to exposure to ETS. Davis,

 2019 WL 8273960, at *4; Samuels v. Arnold, No. 11-cv-0201, 2014 WL 1340064, at

 *3 (W.D. La. Apr. 1, 2014).            There is no risk-free level of exposure to secondhand

 smoke and breathing even a little can be harmful to health.                          Davis, 2019 WL

 8273960, at *4; Samuels, 2014 WL 1340064, at *3.




 2   Jiles need not allege a current physical injury to properly state a § 1983 claim for ETS exposure.
 See Gipson v. LeBlanc, No. 1:17-CV-01394, 2019 WL 4803683, at *4 (W.D. La. Sep. 6, 2019).

                                                      5
Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 6 of 9 PageID #: 125




       The United States Court of Appeals for the Fifth Circuit noted that “sporadic

 and fleeting exposure” is not “unreasonably high” for the purposes of Helling.

 Davis, 2019 WL 8273960, at *4 (citing Richardson v. Spurlock, 260 F.3d 495, 498

 (5th Cir. 2001)). The Fifth Circuit has also recognized that a prisoner sufficiently

 states an Eighth Amendment claim if they have been exposed to ETS for a

 “sustained time, even if the ETS had not already harmed his health.” Westley v.

 LeBlanc, No. 1:20-cv-00243, 2021 WL 1219982, at *4 (W.D. La. Mar. 15, 2021). This

 Court has drawn a distinction between “intermittent exposure to smoke during bus

 rides” as “sporadic and fleeting” and “situations [where] the plaintiff was forced to

 share living quarters with smokers . . . ” as “unreasonably high.” Brooks v. Menifee,

 No. 1:07–cv–00131, 2010 WL 774079, at *3 (W.D. La. March 4, 2010);          see also

 Murrell v. Casterline, 307 Fed.Appx 778, 780 (5th Cir. 2008).

       Regarding the second prong, “deliberate indifference” exists when the prison

 official knows that inmates are at risk of serious harm and disregards that risk by

 failing to take reasonable steps to abate it. Davis, 2019 WL 8273960, at *4 (quoting

 Farmer v. Brennan, 114 S.Ct. 1970, 1984 (1994)). In deciding whether a plaintiff

 has demonstrated deliberate indifference, a court considers:      existence of a no-

 smoking policy, enforcement of the policy when violations are observed, direct

 complaints to prison officials, extent of bodily injury, and pervasiveness of smoking

 within indoor spaces.   See Davis, 2019 WL 8273960, at *3-4; Gipson, 2018 WL

 1973225, at *2-3; Samuels, 2014 WL 1340064, at *4-5.




                                          6
Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 7 of 9 PageID #: 126




       Jiles’s Complaint is facially plausible. Jiles alleged bodily injury as a result

 of involuntary daily exposure to ETS.      ECF No. 1 at 3-6.     Jiles asserted that

 windows and vents in the dorm could not be opened. Id. at 5. As for deliberate

 indifference, Jiles claims that officers laugh at him when he complains about ETS

 in the dorm. Id. at 4. Jiles’s Complaint cites inaction by assistant warden Longino

 and Lt. Col. Bordelon allowed smoking to continue.       Id. Specifically, Jiles had

 personal conversations with Longino and Bordelon regarding the secondhand smoke

 that did not result in greater enforcement of the no-smoking policy. Id. Jiles claims

 that Bordelon saw cigarette butts on the floors and did nothing to reprove offenders.

 Id. The Complaint also states that offenders are verbally reprimanded, but not

 written up. Id. at 3.

       Considering these allegations, and taking them as true, the Court can

 reasonably infer that Defendants Longino and Bordelon may be personally liable for

 the alleged conduct. See Ashcroft, 556 U.S. at 678. Thus, Jiles has sufficiently

 stated a claim against these Defendants in their personal capacities.

       However, Jiles failed to establish that Defendant LeBlanc is personally liable

 on the face of the Complaint. ECF No. 1. As this Court previously stated in Gipson

 v. McCain:

         Secretary LeBlanc does not supervise or control the day-to-day
         operations and employees of RLCC. Gipson has not claimed personal
         involvement by Secretary LeBlanc in the alleged failure of RLCC to
         enforce the no—smoking policy at RLCC, nor has he alleged the
         implementation of an unconstitutional policy by Secretary LeBlanc.




                                           7
Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 8 of 9 PageID #: 127




 Gipson, 2018 WL 1973225, at *2. Although Jiles named LeBlanc in his Complaint,

 the alleged facts did not mention any personal action or inaction taken by LeBlanc.

 ECF No. 1 at 3-6. Nor does Jiles allege an unconstitutional policy implemented by

 LeBlanc. Id. Even liberally construed, Jiles has not sufficiently stated a claim

 against Defendant LeBlanc in his personal capacity.

 III.     Conclusion

          Because Jiles is barred from suing all Defendants in their official capacities

 but has sufficiently stated a claim for monetary relief against Defendants Longino

 and Bordelon in their personal capacities, IT IS RECOMMENDED that Defendants’

 motion to dismiss (ECF No. 15) be GRANTED IN PART and DENIED IN PART,

 and that Jiles’s federal law claims against all Defendants in their official capacities

 and Defendant LeBlanc in his personal capacity should be DISMISSED WITHOUT

 PREJUDICE.

          Under the provisions of 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b), any

 party may serve and file with the Clerk of Court written objections to this Report

 and Recommendation within fourteen (14) days after being served with a copy

 thereof, unless an extension of time is granted under Fed. R. Civ. P. 6(b). A party

 may respond to another party’s objections within fourteen (14) days after being

 served with a copy thereof. No other briefs (such as supplemental objections or

 reply briefs) may be filed, unless a party shows good cause and obtains leave of

 court.    The District Judge will consider timely objections before issuing a final

 ruling.



                                             8
Case 1:20-cv-00282-DDD-JPM Document 27 Filed 06/30/21 Page 9 of 9 PageID #: 128




       A party’s failure to file written objections to the proposed factual findings,

 conclusions, and recommendations contained in this Report and Recommendation

 within fourteen (14) days after being served with a copy thereof, or within any

 extension of time granted by the Court under Fed. R. Civ. P. 6(b), shall bar that

 party from attacking either the factual findings or the legal conclusions accepted by

 the District Judge, except upon grounds of plain error.

       SIGNED on Wednesday, June 30, 2021.



                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                           9
